Order filed December 13, 2012




                                     In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-00909-CR
                               ____________

                    DAVID EARL STANLEY, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 411th District Court
                            Polk County, Texas
                        Trial Court Cause No. 19197

                                    ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant has made known to this
Court his desire to review the record and file a pro se brief. See Anders v.
California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969).
      Accordingly, we hereby direct the Judge of the 411th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
January 2, 2013; that the clerk of that court certify to this court the date on which
delivery of the record to appellant is made; and that appellant file his pro se brief
with this court within thirty days of that date.



                                    PER CURIAM